IN THE SUPREME COURT OF THE STATE OF NEVADA


                JOHN LAWRENCE RACE,                                       No. 69379
                                 Appellant,
                             vs.
                AMY LOUISE THUESON,
                                          Respondent.

                                                                          FILED
                                                                           MAR 0 it 2016
                                                                        TRACIE K. UNDEMAN
                                                                     CLERK OF SUPREME COURT
                                                                     BY
                                                                           DEPUTY CLERK




                                       ORDER DISMISSING APPEAL
                              This is an appeal from an order issued after a status check in
                a divorce and child custody action, setting child support, granting
                appellant access to the child's medical information, and allowing for
                appellant to file a motion for visitation if he chooses. Eighth Judicial
                District Court, Family Court Division, Clark County; Cheryl B. Moss,
                Judge.
                              Our review of the documents submitted to this court pursuant
                to NRAP 3(g) reveals a jurisdictional defect. Specifically, it appears that
                the order designated in the notice of appeal is not substantively
                appealable.    See NRAP 3A(b). This court has jurisdiction to consider an
                appeal only when the appeal is authorized by statute or court rule.          Taylor
                Constr. Co. v. Hilton Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No
                statute or court rule provides for an appeal from an order merely setting
                child support, granting access to medical information, or allowing for a


SUPREME COURT
     OF
   NEVADA

(0) 1947A
                                                                                           to -0701
                   motion for visitation. Accordingly, we conclude that we lack jurisdiction
                   and we
                               ORDER this appeal DISMISSED.'




                                                                 ed_tfre•A
                                                     Hardesty



                                                     Saitta
                                                           CIS
                                                                 Athuti
                                                     Pickering




                   cc: Hon. Cheryl B. Moss, District Judge, Family Court Division
                        John Lawrence Race
                        Benjamin B. Childs
                        Eighth District Court Clerk




                         "We deny as moot appellant's motion for an extension of time to file
                   the fast track statement. The clerk shall return, unfiled, the fast track
                   statement received on February 17, 2016.


SUPREME COURT
          OF
      NEVADA


               a                                       2
( 1)1 1947A